Title: From Thomas Jefferson to Thomas Mann Randolph, 5 July 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington July 5. 1803.
          
          On the evening of the 3d inst. we recieved a letter from mr King (arrived at N. York) covering one from Livingston & Monroe to him in which they informed him that on the 30th. of April they signed a treaty with France, ceding to us the island of N. Orleans and all Louisiana as it had been held by Spain. the price is not mentioned. we are in hourly expectation of the treaty by a special messenger. Spain has latterly divided the province of Louisiana from N. Mexico by the river Mexicana, from the head of which the line gains the highlands encircling the waters running into the Missisipi; and altho’ we do not suppose it defined far North, yet we expect to make those high lands round the head of the Missouri to that of the Missisipi the boundary of this new acquisition with Spain & Gr. Britain. it is something larger than the whole US. probably containing 500 millions of acres, the US. containing 434. millions. this removes from us the greatest source of danger to our peace.
          I am very thankful that you mention to me with frankness the situation of your affairs, because as soon as it can be in my power I should share them with you as far as I could, as my feelings entirely identify my own concerns & those of my family. my great object at present is, within the course of my present term of office to get compleatly thro’ the old debts of mr Wayles’s estate & my own. I hope I shall do it by the aid of this & the next years crop, & what sparings I can put by from my salary, tho’ they are very small. perhaps the accomplishment of this may run a year into a second term of office. whenever it is effected I should be in a condition to aid you, which renders it interesting to obtain from mr Wickham as long instalments as possible. tho’ as respects the Hendersons the purchase of their lands is nearly all paid, yet is there not one dollar of it actually paid by me, as I am in arrears the whole amount of it to mr Barnes, who happened to be retiring from commerce & able to let his capital lie in my hands a little while. I have to work up therefore against this as well as the old arrearages. and it is quite as much as I can hope, if by the end of my second term of office (which will certainly be my last) I can see all of us out of debt, and my mill & farms in such a state as to supply the expences of living to which the course of my political life will expose me I fear unavoidably. if March 1809. can see me in that condition all my desires will be crowned with contentment to myself, and I hope to leave the public circumstances so much improved from what they were in March 1801. as to carry into retirement the contentment of the public.
          Mr. & mrs Peter Carr are now here, and will probably set out on the 7th. and be with you the 9th. or 10th. if they go the lower side of the mountain. Sam is here also, & is to set out at the same time. but I doubt it, as his children are not very well & himself I think not decided. Peter is well, but weak. I fix on the 25th. for my own departure. but the expected arrival of the treaty, of Genl. Bernardotte, & of mr Merry, & arrangements which these may call for, may detain me. yet I shall not be detained easily, as the sickly season will then be on. my tenderest love to my dear Martha, kisses to the young ones, & affectionate attachment to yourself.
          
            Th: Jefferson
          
          
            P.S. Capt. Lewis set out on his journey to-day.
          
        